  8:20-cv-00394-BCB-MDN Doc # 44 Filed: 02/05/21 Page 1 of 1 - Page ID # 221



           THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF
                                   NEBRASKA

SUSANNE BECKER,Plaintiff,                                          8:20cv00394

vs,

Defendants,                                          summons request
United States Postal and essigns
National Association of Letter Carriers and essigns
APWU and essigns
_______________________________________________________________________

To the Clerk of the District court of Nebraska:
The following documents are being submitted to the court as directed by the order of
the Judge:


      1. Due to the fact I could not find a forma pauperis but I did find an application to
         proceed without fees. I am submitting this form in place of forma pauperis so that
         the U.S Marshall will serve Mark Diamondstein of the APWU.
      2. The Summons
      3. Form 285



                                                            Signature signed under FRCP 11(a)
                                                                               Susanne Becker
                                                                          506 west 42 nd street
                                                                      (50965-7 county road 27)
                                                                          Scottsbluff, NE 69361
                                                                Livingsacrifice70@hotmail.com
                                                                                 308-765-4985
